PER CURIAM: *
Fredy Emetelio Mazariegos-Diaz, a native and citizen of Guatemala, petitions this court for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the Immigration Judge’s (“IJ”) denial of Mazariegos-Diaz’s application for asylum, withholding of removal, and relief under the Convention Against Torture (“CAT”).
Mazariegos-Diaz has failed to challenge the IJ’s adverse credibility determination in his petition for review and, thus, any challenge to this determination is waived. See Thuri v. Ashcroft, 380 F.3d 788, 793 (5th Cir.2004). Mazariegos-Diaz has also failed to challenge the IJ’s denial of his application for asylum or relief under the CAT. Therefore, these issues are also *388waived. See id. Accordingly, Mazariegos-Diaz’s petition for review is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.